DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/JP2018/017651, filed 5/7/2017, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  As recited in claim 1 the light source emits a light at an intensity that exceeds a first intensity for light to pass through the stomach to the exterior of the body but is lower than an intensity for light to pass through the lungs and trachea to the exterior of the body, however the specification does not disclose what these intensity values are.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 1, claim 1 recites “wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body”.  Under broadest reasonable interpretation it is unclear what intensity values are required for the first intensity and the second intensity.  Specifically Fig. 3 discloses a living body window which is a range for light to pass through the living body which is interpreted to be any part of the living body and the specification discloses in Para [0065] “the optical intensity required for light to pass from the interior of the stomach to the exterior of the body is lower than the optical intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body. Therefore, the light source, such as the light 10, may be set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body”. Therefore the specification does not define what light intensities are required for light to pass from the interior of the stomach to the exterior of the body but not pass from the interior of the lungs and trachea to the exterior of the body. Consequently, one of ordinary skill in the art would not be appraised of the meets and bounds of the scope of the claim given the specification in the instant application.
Clarifications are requested via amendments.


This office action includes two alternative rejections for claims 1 and 3-4 that are presented in sections as shown below;
Alternative Rejection 1: Claims are rejected over Ina (JP2013198644A) under 35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AlA 35 U.S.C. 103(a) as obvious over Ina (JP2013198644A).
Alternative Rejection 2: Claims are rejected over Ina (JP2013198644A), in view of Wilson et al. (US 20060036164 A1) under pre-AlA 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ina (JP 2013198644 A).
Regarding Claim 5, Ina discloses A method of confirming the position of a medical tube that is used to supply nutrients to the interior of a body by means of tube feeding while an end portion thereof is inserted into (placed in) the stomach (Pg.5 Para. 12 – “Next, a method for confirming the position of the distal end portion 3 of the supply pipe 2 by the pipe distal end position confirming device 17 according to the present embodiment will be described with reference to FIGS. 4 and 5”, Pg.5 Para.13 – , which comprises the steps of:
inserting a light guide configured to guide light entering through an incident end portion so that the light exits through an exit end portion into the medical tube by a predetermined length, starting with the exit end portion (Pg. 4 Para. 11 – “First, the supply tube 2 is inserted into the stomach in the body. At this time, the light guide 4 may be already inserted into the supply pipe 2 or may be inserted into the supply pipe 2 after the supply pipe 2 is inserted into the body. The light guide 4 is inserted until the tip 5 protrudes from the tip 3 side of the supply pipe 2”, the light guide is inserted until the tip protrudes from the tip of the supply pipe therefore there is a predetermined length, Pg.4 Para.11 – “And the irradiation part 6 will be in the state which protruded from the front-end | tip part 3 side of the supply pipe | tube 2, and will be in the state which protruded from the supply pipe | tube 2 in the body”, the irradiation part is located at the distal end of the light guide and emits light);
optically connecting a light source that emits light containing wavelengths that pass through a living body to the incident end portion of the light guide (Pg.4 Para.2 – “light emitting unit 7 that emits light to supply light to light guide unit 4”, Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, As shown in Fig. 1 the light emitting unit 7 is connected to the proximal end of the supply tube/light guide, Pg.2 Para. 19 – “According to such a configuration, the light emitting unit irradiates the body with light having a wavelength of 600 nm or more and less than 650 nm. Therefore, the light irradiated in the body is easy to transmit through the ; and

    PNG
    media_image1.png
    613
    454
    media_image1.png
    Greyscale

causing the light source to emit light (Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Alternative Rejection 1: 
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ina (JP2013198644A).
Regarding Claim 1, Ina discloses A medical tube position confirmation system for confirming the position of a medical tube that is used to supply nutrients to the interior of a body by means of tube feeding while an end portion thereof is inserted into (placed in) the stomach (Pg.5 Para.13 – “First, similarly to the tube tip position confirmation device 1 according to the first embodiment, the supply tube 2 is inserted into the stomach in the body, and the light guide unit 4 is further inserted from the distal portion 3 side of the supply tube 2 to the distal end thereof”, Pg.2 description: para. 1-2 – “The present invention relates to a tube tip position confirmation device for confirming the position of a distal end portion of a supply tube that supplies a liquid substance into the body or a lead-out tube that is led out of the body. Conventionally, as described in Patent Document 1, as a supply tube for supplying liquids such as nutrients into the body when a debilitating elderly person or cancer patient cannot take a meal from the mouth There are a feeding tube, a catheter as described in Patent Document 2, and the like”), the system comprising: 
a light guide that is configured to guide light entering through an incident end portion so that the light exits through an exit end portion, and is configured to be insertable into the medical tube so that the exit end portion is disposed in the interior of the stomach (Pg. 4 Para. 11 – “First, the supply tube 2 is inserted into the stomach in the body. At this time, the light guide 4 may be already inserted into the supply pipe 2 or may be inserted into the supply pipe 2 after the supply pipe 2 is inserted into the body. The light guide 4 is inserted until the tip 5 protrudes from the tip 3 side of the supply pipe 2”, Pg.4 Para.11 – “And the irradiation part 6 will be in the state which protruded from the front-end | tip part 3 side of the supply pipe | tube 2, and will be in the state which protruded from the supply pipe | tube 2 in the body”, the irradiation part is located at the distal end of the light guide and emits light): and 
a light source that is optically connected to the incident end portion of the light guide and emits light containing wavelengths that pass through a living body (Pg.4 Para.2 – “light emitting unit 7 that emits light to supply light to light guide unit 4”, Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, As shown in Fig. 1 the light emitting unit 7 is connected to the proximal end of the supply tube/light guide, Pg.2 Para. 19 – “According to such a configuration, the light emitting unit irradiates the body with light having a wavelength of 600 nm or more and less than 650 nm. Therefore, the light irradiated in the body is easy to transmit through the body and is suitable for human eyes. By this light, the position of the tip of the tube can be easily confirmed from outside the body”), 
wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body (Pg.2 Para.15 – “Therefore, the amount of light radiated into the body can be easily increased, and the amount of light emitted outside the body is increase”, Pg.4 Para.2 – “control unit 8 that controls light emission of light emitting unit 7”, therefore it is interpreted the amount of light [light intensity] can .
One of ordinary skill in the art at would have found it obvious to update Ina using the anatomy of a human where the chest area includes more layers of tissue compared to the stomach such as the ribs and sternum therefore more light would be absorbed by these layers as known by someone with ordinary skill in the art, in order to gain the commonly understood benefits of such adaptation, such as providing light at a wavelength that only emits from the inside of the stomach to the exterior. This would be accomplished with no unpredictable results. 
Regarding Claim 3, Ina discloses further comprising an imaging unit for capturing an image of the living body on the basis of at least the light that exits through the exit end portion of the light guide and passes through the living body (Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, Pg.5 Para. 15 – “the imaging device 19 starts photographing with the photographing unit 21 in synchronization with the light emission timing of the light emitting unit 18. Then, the light that has passed through the body and leaked out of the body can be photographed”).
Regarding Claim 4, Ina discloses further comprising an image data storage unit for storing image data generated when the imaging unit captures an image of the living body (Pg.5 Para.5 – “The imaging .

Alternative Rejection 2:
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP2013198644A), and further in view of Wilson et al. (US 20060036164 A1).
Regarding Claim 1, Ina discloses A medical tube position confirmation system for confirming the position of a medical tube that is used to supply nutrients to the interior of a body by means of tube feeding while an end portion thereof is inserted into (placed in) the stomach (Pg.5 Para.13 – “First, similarly to the tube tip position confirmation device 1 according to the first embodiment, the supply tube 2 is inserted into the stomach in the body, and the light guide unit 4 is further inserted from the distal portion 3 side of the supply tube 2 to the distal end thereof”, Pg.2 description: para. 1-2 – “The present invention relates to a tube tip position confirmation device for confirming the position of a distal end portion of a supply tube that supplies a liquid substance into the body or a lead-out tube that is led out of the body. Conventionally, as described in Patent Document 1, as a supply tube for supplying liquids such as nutrients into the body when a debilitating elderly person or cancer patient cannot take a meal from the mouth There are a feeding tube, a catheter as described in Patent Document 2, and the like”), the system comprising: 
a light guide that is configured to guide light entering through an incident end portion so that the light exits through an exit end portion, and is configured to be insertable into the medical tube so that the exit end portion is disposed in the interior of the stomach (Pg. 4 Para. 11 – “First, the supply tube 2 is inserted into the stomach in the body. At this time, the light guide 4 may be already inserted into : and 
a light source that is optically connected to the incident end portion of the light guide and emits light containing wavelengths that pass through a living body (Pg.4 Para.2 – “light emitting unit 7 that emits light to supply light to light guide unit 4”, Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, As shown in Fig. 1 the light emitting unit 7 is connected to the proximal end of the supply tube/light guide, Pg.2 Para. 19 – “According to such a configuration, the light emitting unit irradiates the body with light having a wavelength of 600 nm or more and less than 650 nm. Therefore, the light irradiated in the body is easy to transmit through the body and is suitable for human eyes. By this light, the position of the tip of the tube can be easily confirmed from outside the body”), 

Despite the teachings of Ina as outlined above, if one still argues that Ina fails to teach, in an interpretation, the limitation of “wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body”.
Wilson et al. hereinafter Wilson discloses wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body (Para [0121] – “A critical stage of the insertion was .
The disclosure of Wilson is an analogous art considering it is in the field of determining the location of a catheter/tube including feeding tubes by identifying light emitted from the inside of the body to the outside of the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the light intensity of Wilson to achieve the same results. One would have motivation to combine because “as the lighted tip emerged from the chest into the stomach, the signal became very bright and was easily tracked as it passed across the abdomen within the stomach” (Para [0121]), therefore using the intensity disclosed one can see when the distal end of the tube reaches the stomach).
Regarding Claim 3, Ina and Wilson disclose all the elements of the claimed invention as cited in
Claim 1.
Ina discloses further comprising an imaging unit for capturing an image of the living body on the basis of at least the light that exits through the exit end portion of the light guide and passes through the living body (Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, Pg.5 Para. 15 – “the imaging device 19 starts photographing with the photographing unit 21 in synchronization with the light emission timing of the light emitting .
Regarding Claim 4, Ina and Wilson disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Ina discloses further comprising an image data storage unit for storing image data generated when the imaging unit captures an image of the living body (Pg.5 Para.5 – “The imaging device 19 captures the distal end portion 3 of the tube 2 inserted into the body from outside the body in a moving image format or a still image format, and a moving image or still image captured by the imaging unit 21. Photographed by the image processing unit 22 to be processed, the storage unit 23 capable of storing the moving image or the still image”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          
/SERKAN AKAR/Primary Examiner of Art Unit 3793